Citation Nr: 0429061
Decision Date: 10/22/04	Archive Date: 01/04/05

DOCKET NO. 01-03 833                        DATE OCT 22 2004

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.

2. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The veteran had active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2000 and September 2003 rating decisions by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The veteran's representative (in written argument dated in September 2004) has asserted that the veteran's heart disorder is related to the veteran's PTSD. As service connection for PTSD has been established during the course of this appeal, the Board finds that the veteran should be scheduled for the appropriate VA examination to address his contentions concerning this issue.

By rating decision dated in September 2003, service connection for PTSD was established, and the veteran was assigned a rating of30 percent for his PTSD. In a statement received in February 2004 (from the veteran's representative) the veteran essentially expressed disagreement with the 30 percent PTSD disability rating. As such, appropriate action, including issuance of a statement of the case on this issue, is necessary. 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for the appropriate VA examination to determine the nature of any heart disorder, including hypertension, that might be present. The examiner should offer an opinion, based on a review of the record, as to whether it is at least as likely

-2



as not (a 50 percent or more likelihood) that a current heart disorder is proximately due to or the result of the veteran's PTSD, or was aggravated by the PTSD, or is otherwise related to the veteran's military service. It is imperative that the claims file be made available to the examiner and reviewed by the examiner in connection with the examination.

2. The issue of entitlement to service connection for a heart disorder should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted in full, the veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond. Following completion of the above action on this issue developed for appellate review, the claim should be returned to the Board for further review.

3. The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated from the September 2003 rating decision which assigned a 30 percent rating for the veteran's PTSD. The veteran and his representative should be clearly advised of the need to file a timely substantive appeal if he wishes to complete an appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

-3



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F .R. § 20.11 00(b) (2003).

-4

